Case 1:19-cr-O0005-ALC Document 96 Filed 03/31/21 Page 1of1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: “2-@\-2.\
SOUTHERN DISTRICT OF NEW YORK
4
United States of America,
ORDER
19-CR-5 (ALC)
-against-
Jermaine Johnson,
x

 

ANDREW L. CARTER, JR., United States District Judge:

The Sentencing scheduled for March 25, 2021 is adjourned to June 11, 2021 at
10:00 a.m.
SO ORDERED.

Dated: New York, New York
March 24, 2021

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
